                          ALVIN K. HELLERSTEIN
                      UNITED STATES DISTRICT JUDGE
                      UNITED STATES DISTRICT cou~
                     SOUTHERN DISTRICT OF NEW ydJl1oc SDNY                                             =
                            500 PEARL STREET      i/ DOCUMENT
                         NEW YORK, NY 10007-1581 !/ ELECTRONICALLY FI                                  i
                                      (212) 805-0152              II DOC#:                       LED I
                                                                  _-, DATE FILED:           ()   cc)
                                                                  L= = ~ ~ d
TO:           Concerned Parties


FROM:         Brigitte Jones, Courtroom Deputy                   Date: 3/16/2020
              by Order of Judge Alvin K. Hellerstein

US v. Rashaun Trice, Scott Acheampong, Touray Blackwood - 19 Cr. 582
(AKH)


The pre-trial conf. previously set for 3/20/2020 is hereby adjourned.


You are hereby notified that you are required to appear for pre-trial conf.

                      Date: March 31, 2020
                      Time: 11:00 am
                      Place: U.S. Courthouse - Southern District of New York
                              500 Pearl Street
                              Courtroom 14D
                             New York, New York 10007


It is ORDERED that counsel to whom this Order is sent is responsible for faxing a copy to
all counsel involved in this case and retaining verification of such in the case file. Do not
fax such verification to Chambers.


                                                   So Ordered,
